DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and New Examiner
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
Status of the Claims
4.	This action is in response to papers filed 9 February 2022 in which claim 1 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-11 are under prosecution.
5.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Application Publication No. US 2012/0322164, published 20 December 2012), Modawar et al (U.S. Patent Application Publication No. US 2012/0153250 A1, published 21 June 2012) and Mannion et al (U.S. Patent Application 2011/0227558 A1, published 22 September 2011).
	Regarding claim 1, Lai et al teach biosensors (i.e., sensors for detecting DNA; Abstract), comprising a nanowire array attached to a substrate, wherein the nanowires are non-horizontally aligned on the substrate and comprise more than 100 nanowires (e.g., Figure 19 and Example 2).  The nanowires are electrically connected (paragraph 0091) as well as a light source directed toward the nanopillar array, in the form of a laser, which allows detection of biomaterial on the array (paragraph 0111).  The laser frequency is 680 nm (paragraph 0235), which is in the claimed range.  Lai et al further teach the biosensors have the added advantage of being a sensitive sensor device (paragraph 0082).  Thus, Lai et al teach the known techniques discussed above.
	While Lai et al teach p-n junctions (paragraph 0091), Lai et al do not teach the junction is blow the nanowire array within the substrate.
	However, Modawar et al teach nanowire detectors (paragraph 0073) having p-n junctions below the base of the nanowire array (paragraph 0015), which is within the substrate (paragraph 0022), and which have the added advantage of increased efficiency (paragraph  0065).  Thus, Modawar et al teach the known techniques discussed above.
	While Lai et al teach detection of binding (paragraph 0246), neither Lai et al nor Modawar et al specifically teach electrical detection.
	However, Mannion et al teach nanowire detectors (Abstract), wherein nearby charged molecule alter the electrical passivation (i.e., shift conductivity; paragraph 0006), which allows the sensing of DNA molecules (paragraph 0180).   
It is also noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claim (e.g., irradiating in the presence of biomolecules) fail to define additional structural elements of the claimed biosensor.  Because the cited art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
Mannion et al also teach the detectors have the added advantage of allowing single molecule detection (paragraph 0183).  Thus, Mannion et al teach the known techniques discussed above.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lai et al, Modawar et al, and Mannion et al  to arrive at the instantly claimed biosensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a biosensor having the added advantages of:
A.	Being a sensitive sensor device as explicitly taught by Lai et al (paragraph 0082);
B.	Having increased efficiency as explicitly taught by Modawar et al (paragraph  0065); and  
C.	Allowing single molecule detection as explicitly taught by Mannion et al (paragraph 0183).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references  could have been combined with predictable results because the known techniques of the cited references predictably result in structures useful in nanowire arrays.
	Regarding claims 2-3, the biosensor of claim 1 is discussed above. Lai teaches the substrate and nanowires are silicon (paragraph 0089).  Modawar et al teach silicon nanowires (Abstract) and silicon substrates (paragraph 0004).  Mannion et al teach silicon nanowires (Abstract) and silicon substrates (paragraph 0051).
	Regarding claim 10, the biosensor of claim 1 is discussed above.  Lai et al teach the nanowires are vertically attached to the substrate (e.g., Figures 1-55).
Regarding claim 11, the biosensor of claim 1 is discussed above.  Modawar et al teach the nanowires are only electrically contacted at the base of the nanowires (paragraph 0011). 


9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Application Publication No. US 2012/0322164, published 20 December 2012), Modawar et al (U.S. Patent Application Publication No. US 2012/0153250 A1, published 21 June 2012) and Mannion et al (U.S. Patent Application 2011/0227558 A1, published 22 September 2011) as applied to claim 3 above, and further in view of Offermans (U.S. Patent Application No. US 012/0049854 A1, published 1 March 2012).
	Regarding claims 4-5, the method of claim 3 is discussed above in Section 8.
	Lai et al teach different subarrays (Figure 13) each having a different attractant for a different substance (paragraph 0114 and Figure 13), wherein the different attractants are different DNA molecules (i.e., claim 5; paragraph 0109 and Table 1).
Neither Lai et al, Modawar et al, nor Mannion et al teach the subarrays are electrically isolated from each other.
However, Offermans reaches sensors comprising a plurality of nanowire arrays wherein each array receives a different applied voltage (paragraph 0053); thus, it would have been obvious to electrically isolate each subarray in order to provide a different voltage to each one.  Offermans also teach the sensors have the added advantage of allowing reproducible fabrication (paragraph 0011).  Thus, Offermans teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Offermans with  Lai et al, Modawar et al, and Mannion et al  to arrive at the instantly claimed biosensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a biosensor having the added advantage of allowing reproducible fabrication as explicitly taught by Offermans (paragraph 0011).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Offermans could have been combined with the cited references with predictable results because the known techniques of Offermans predictably result in structures useful in nanowire arrays.

10.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. Patent Application Publication No. US 2012/0322164, published 20 December 2012), Modawar et al (U.S. Patent Application Publication No. US 2012/0153250 A1, published 21 June 2012) and Mannion et al (U.S. Patent Application 2011/0227558 A1, published 22 September 2011) as applied to claim 1 above, and further in view of Blick et al (U.S. Patent Application Publication No. US 2007/0023621 A1, published 1 February 2007).
Regarding claims 6-9, the method of claim 3 is discussed above in Section 8.
Neither Lai et al, Modawar et al, nor Mannion et al teach the claimed densities.
However, Blick et al teach biosensors comprising nanowire arrays (paragraph 0108) and light (i.e., electromagnetic radiation) sources (paragraph 0022), wherein the nanowire (i.e., nanopillar) densities are as high as 108/cm2, (paragraph 0034), which is in the range of claims 6-9.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
	Blick et al also teach the sensors have the added advantage of having high sensitivity (paragraph 0029).  Thus, Blick et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Blick et al with Lai et al, Modawar et al, and Mannion et al  to arrive at the instantly claimed biosensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a biosensor having the added advantage of providing high sensitivity as explicitly taught by Blick et al (paragraph 0029).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Blick et al could have been combined with the cited references with predictable results because the known techniques of Blick et al predictably result in useful nanowire array densities.

Response to Arguments
11.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634